DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,070,959. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the current application contain the same subject matter or the same invention. See claims below:

Application 17/354,350
US Pat. No. 11,070,959
1. A method performed by a Control Plane (CP) function, implemented in a CP node, for handling a credit pool comprising granted service units to be used by multiple services in a telecommunication network, wherein the multiple services are grouped in at least one first Rating Group (RG), the method comprising: creating an individual Usage Reporting Rule (URR) for each of the at least one first RG, wherein each individual URR comprises a first credit pool threshold; providing the individual URRs to a User Plane (UP) function implemented in the CP node; creating a Usage Reporting Rule for the Credit Pool (URR CRPL), wherein the URR CRPL further comprises the first credit pool threshold; and providing the URR CRPL to the UP function.
1. A method performed by a Control Plane (CP) function for handling a credit pool comprising granted service units to be used by multiple services, wherein the multiple services are grouped in at least one first Rating Group (RG), the method comprising: creating an individual Usage Reporting Rule (URR) for each of the at least one first RG, wherein each individual URR comprises a first credit pool threshold; providing the individual URRs to a User Plane (UP) function; creating a Usage Reporting Rule for the Credit Pool (URR CRPL), wherein the URR CRPL comprises instructions to the UP function to aggregate service unit usage for all individual URRs for all first RGs, and wherein the URR CRPL further comprises the first credit pool threshold; and providing the URR CRPL to the UP function
2. The method of claim 1, further comprising: detecting that at least one second RG should be added to the credit pool, wherein the second RG has a second threshold; creating a second credit pool threshold by adding the second threshold to the first credit pool threshold; creating the individual URR for the second RG, wherein the individual URR for the second RG comprises the second credit pool threshold; providing the individual URR for the second RG to the UP function; updating the instructions comprised in the URR CRPL to additionally aggregate the service unit usage for the second RG; and providing the URR CRPL and all individual URRs for the first RG to the UP function with the updated instructions and the second credit pool threshold.
2. The method of claim 1, further comprising: detecting that at least one second RG should be added to the credit pool, wherein the second RG has a second threshold; creating a second credit pool threshold by adding the second threshold to the first credit pool threshold; creating the individual URR for the second RG, wherein the individual URR for the second RG comprises the second credit pool threshold; providing the individual URR for the second RG to the UP function; updating the instructions comprised in the URR CRPL to additionally aggregate the service unit usage for the second RG; and providing the URR CRPL and all individual URRs for the first RG to the UP function with the updated instructions and the second credit pool threshold.
3. The method of claim 1, further comprising: linking each of the individual URRs to the URR CRPL; and providing link information in each of the individual URRs.
3. The method of claim 1, further comprising: linking each of the individual URRs to the URR CRPL; and providing link information in each of the individual URRs.
4. The method of claim 1, further comprising: obtaining, from the UP function for at least one of the individual URRs and the URR CRPL, a usage information indicating service unit usage which has been used by at least one of the multiple services; providing, to a charging node, the usage information and a request for grant of additional service units from the credit pool; obtaining information indicating the granted additional service units from the charging node; creating a third credit pool threshold by subtracting the obtained service unit usage from the first credit pool threshold and adding the granted additional service units; and providing the URR CRPL and all the individual URRs to the UP function with the third credit pool threshold.
4. The method of claim 1, further comprising: obtaining, from the UP function for at least one of the individual URRs and the URR CRPL, a usage information indicating service unit usage which has been used by at least one of the multiple services; providing, to a charging node, the usage information and a request for grant of additional service units from the credit pool; obtaining information indicating the granted additional service units from the charging node; creating a third credit pool threshold by subtracting the obtained service unit usage from the first credit pool threshold and adding the granted additional service units; and providing the URR CRPL and all the individual URRs to the UP function with the third credit pool threshold.
5. The method of claim 1, further comprising obtaining information indicating a granted quota of service units from the credit pool, wherein the granted quota of service units has been allocated to be used by the multiple services.
5. The method of claim 1, further comprising obtaining information indicating a granted quota of service units from the credit pool, wherein the granted quota of service units has been allocated to be used by the multiple services.
6. The method of claim 1: wherein the at least one first RG is associated with a first threshold associated with service unit volume and/or time for the first RG; wherein the first credit pool threshold is a sum of all first thresholds; and wherein the first credit pool threshold is a threshold associated with service unit volume and/or time for the credit pool.
6. The method of claim 1: wherein the at least one first RG is associated with a first threshold associated with service unit volume and/or time for the first RG; wherein the first credit pool threshold is a sum of all first thresholds; and wherein the first credit pool threshold is a threshold associated with service unit volume and/or time for the credit pool.
7. The method of claim 1, wherein the CP function is a Packet Data Network Gateway-Control plane function (PGW-C), a Traffic Detection Function-Control plane function (TDF-C), or a combined Serving Gateway-Control plane function (SGW-C) and PGW-C.
7. The method of claim 1, wherein the CP function is a Packet Data Network Gateway-Control plane function (PGW-C), a Traffic Detection Function-Control plane function (TDF-C), or a combined Serving Gateway-Control plane function (SGW-C) and PGW-C.
8. A method performed by a User Plane (UP) function for handling a credit pool comprising granted service units to be used by multiple services, wherein the multiple services are grouped in at least one first Rating Group (RG), the method comprising: obtaining, from a Control Plane (CP) function, an individual Usage Reporting Rule (URR) for each of the at least one first RGs, wherein each individual URR comprises a first credit pool threshold; obtaining a Usage Reporting Rule for the Credit Pool (URR CRPL) from the CP function, wherein the URR CRPL further comprises the first credit pool threshold; counting the used service units for each individual URRs for the first RGs; and aggregating the counted service unit usage for all individual URRs for all first RGs.
8. A method performed by a User Plane (UP) function for handling a credit pool comprising granted service units to be used by multiple services, wherein the multiple services are grouped in at least one first Rating Group (RG), the method comprising: obtaining, from a Control Plane (CP) function, an individual Usage Reporting Rule (URR) for each of the at least one first RGs, wherein each individual URR comprises a first credit pool threshold; obtaining a Usage Reporting Rule for the Credit Pool (URR CRPL) from the CP function, wherein the URR CRPL comprises instructions to aggregate service unit usage for all individual URRs for all first RGs, and wherein the URR CRPL further comprises the first credit pool threshold; counting the used service units for each individual URRs for the first RGs; and aggregating the counted service unit usage for all individual URRs for all first RGs.
9. The method of claim 8, further comprising: obtaining an individual URR for at least one second RG from the CP function, wherein the individual URR for the second RG comprises a second credit pool threshold which is the sum of the first credit pool threshold and a second threshold for the second RG; and obtaining the URR CRPL and the individual URRs for the first RGs from the CP function with updated instructions and the second credit pool threshold.
9. The method of claim 8, further comprising: obtaining an individual URR for at least one second RG from the CP function, wherein the individual URR for the second RG comprises a second credit pool threshold which is the sum of the first credit pool threshold and a second threshold for the second RG; and obtaining the URR CRPL and the individual URRs for the first RGs from the CP function with updated instructions and the second credit pool threshold.
10. The method of claim 8, further comprising obtaining link information in each of the individual URRs, the link information indicating a link between each of the individual URRs and the URR CRPL.
10. The method of claim 8, further comprising obtaining link information in each of the individual URRs, the link information indicating a link between each of the individual URRs and the URR CRPL.
11. The method of claim 8, further comprising: determining that usage information for at least one of the individual URRs and the URR CRPL should be generated and provided to the CP function, wherein the usage information indicates service unit usage which has bene used by at least one of the multiple services; generating the usage information for at least one of the individual URRs and the URR CRPL; and providing the generated usage information to the CP function.
11. The method of claim 8, further comprising: determining that usage information for at least one of the individual URRs and the URR CRPL should be generated and provided to the CP function, wherein the usage information indicates service unit usage which has been used by at least one of the multiple services; generating the usage information for at least one of the individual URRs and the URR CRPL; and providing the generated usage information to the CP function.
12. The method of claim 11, wherein the determining that usage information for at least one of the individual URR and the URR CRPL should be generated and provided to the CP function is triggered by that the aggregated usage has reached or exceeded a threshold.
12. The method of claim 8, wherein the determining that usage information for at least one of the individual URR and the URR CRPL should be generated and provided to the CP function is triggered by that the aggregated usage has reached or exceeded a threshold.
13. The method of claim 8, further comprising: obtaining the URR CRPL and all the individual URRs from the CP function with a third credit pool threshold; wherein the third credit pool threshold has been updated by the CP function by subtracting the service unit usage from the first credit pool threshold and adding granted additional service units.
13. The method of claim 8, further comprising: obtaining the URR CRPL and all the individual URRs from the CP function with a third credit pool threshold; wherein the third credit pool threshold has been updated by the CP function by subtracting the service unit usage from the first credit pool threshold and adding granted additional service units.
14. The method of claim 8: wherein the at least one first RG is associated with a first threshold associated with service unit volume and/or time for the first RG; wherein the first credit pool threshold is a sum of all first thresholds; and wherein the first credit pool threshold is a threshold associated with service unit volume and/or time for the credit pool.
14. The method of claim 8: wherein the at least one first RG is associated with a first threshold associated with service unit volume and/or time for the first RG; wherein the first credit pool threshold is a sum of all first thresholds; and wherein the first credit pool threshold is a threshold associated with service unit volume and/or time for the credit pool.
15. The method of claim 8, wherein the UP function is a Packet Data Network Gateway-User plane function (PGW-U), a Traffic Detection Function-User plane function (TDF-U), or a combined Serving Gateway-User plane function (SGW-U) and PGW-U.
15. The method of claim 8, wherein the UP function is a Packet Data Network Gateway-User plane function (PGW-U), a Traffic Detection Function-User plane function (TDF-U), or a combined Serving Gateway-User plane function (SGW-U) and PGW-U.
16. A Control Plane (CP) function for handling a credit pool comprising granted service units to be used by multiple services, wherein the multiple services are grouped in at least one first Rating Group (RG), the CP function comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the CP function is operative to: create an individual Usage Reporting Rule (URR) for each of the at least one first RG, wherein each individual URR comprises a first credit pool threshold; provide the individual URRs to a User Plane (UP) function; create a Usage Reporting Rule for the Credit Pool (URR CRPL) wherein the URR CRPL further comprises the first credit pool threshold; and to provide the URR CRPL to the UP function.
16. A Control Plane (CP) function for handling a credit pool comprising granted service units to be used by multiple services, wherein the multiple services are grouped in at least one first Rating Group (RG), the CP function comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the CP function is operative to: create an individual Usage Reporting Rule (URR) for each of the at least one first RG, wherein each individual URR comprises a first credit pool threshold; provide the individual URRs to a User Plane (UP) function; create a Usage Reporting Rule for the Credit Pool (URR CRPL) wherein the URR CRPL comprises instructions to the UP function to aggregate service unit usage for all individual URRs for all first RGs, and wherein the URR CRPL further comprises the first credit pool threshold; and to provide the URR CRPL to the UP function.
17. The CP function of claim 16, wherein the instructions are such that the CP function is operative to: detect that at least one second RG should be added to the credit pool, wherein the second RG has a second threshold; create a second credit pool threshold by adding the second threshold to the first credit pool threshold; create the individual URR for the second RG, wherein the individual URR for the second RG comprises the second credit pool threshold; provide the individual URR for the second RG to the UP function; update the instructions comprised in the URR CRPL to additionally aggregate the service unit usage for the second RG; and provide the URR CRPL and all individual URRs for the first RG to the UP function with the updated instructions and the second credit pool threshold.
17. The CP function of claim 16, wherein the instructions are such that the CP function is operative to: detect that at least one second RG should be added to the credit pool, wherein the second RG has a second threshold; create a second credit pool threshold by adding the second threshold to the first credit pool threshold; create the individual URR for the second RG, wherein the individual URR for the second RG comprises the second credit pool threshold; provide the individual URR for the second RG to the UP function; update the instructions comprised in the URR CRPL to additionally aggregate the service unit usage for the second RG; and provide the URR CRPL and all individual URRs for the first RG to the UP function with the updated instructions and the second credit pool threshold.
18. The CP function of claim 16, wherein the instructions are such that the CP function is operative to: link each of the individual URRs to the URR CRPL; and provide link information in each of the individual URRs.
18. The CP function of claim 16, wherein the instructions are such that the CP function is operative to: link each of the individual URRs to the URR CRPL; and provide link information in each of the individual URRs.
19. The CP function of claim 16, wherein the instructions are such that the CP function is operative to: obtain, from the UP function for at least one of the individual URRs and the URR CRPL, usage information indicating service unit usage which has been used by at least one of the multiple services; provide, to a charging node, the usage information and a request for grant of additional service units from the credit pool; obtain information indicating the granted additional service units from the charging node; create a third credit pool threshold by subtracting the obtained service unit usage from the first credit pool threshold and adding the granted additional service units; and provide the URR CRPL and all the individual URRs to the UP function with the third credit pool threshold.
19. The CP function of claim 16, wherein the instructions are such that the CP function is operative to: obtain, from the UP function for at least one of the individual URRs and the URR CRPL, usage information indicating service unit usage which has been used by at least one of the multiple services; provide, to a charging node, the usage information and a request for grant of additional service units from the credit pool; obtain information indicating the granted additional service units from the charging node; create a third credit pool threshold by subtracting the obtained service unit usage from the first credit pool threshold and adding the granted additional service units; and provide the URR CRPL and all the individual URRs to the UP function with the third credit pool threshold.
20. The CP of claim 16, wherein the CP function is a Packet Data Network Gateway-Control plane function (PGW-C), a Traffic Detection Function-Control plane function (TDF-C), or a combined Serving Gateway-Control plane function (SGW-C) and PGW-C.
20. The CP of claim 16, wherein the CP function is a Packet Data Network Gateway-Control plane function (PGW-C), a Traffic Detection Function-Control plane function (TDF-C), or a combined Serving Gateway-Control plane function (SGW-C) and PGW-C.
21. A User Plane (UP) function for handling a credit pool comprising granted service units to be used by multiple services, wherein the multiple services are grouped in at least one first Rating Group (RG), the UP function comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the UP function is operative to: obtain, from a Control Plane (CP) function, an individual Usage Reporting Rule (URR) for each of the at least one first RGs, wherein each individual URR comprises a first credit pool threshold; obtain a Usage Reporting Rule for the Credit Pool (URR CRPL) from the CP function, wherein the URR CRPL further comprises the first credit pool threshold; count the used service units for each individual URRs for the first RGs; and to aggregate the counted service unit usage for all individual URRs for all first RGs.
21. A User Plane (UP) function for handling a credit pool comprising granted service units to be used by multiple services, wherein the multiple services are grouped in at least one first Rating Group (RG), the UP function comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the UP function is operative to: obtain, from a Control Plane (CP) function, an individual Usage Reporting Rule (URR) for each of the at least one first RGs, wherein each individual URR comprises a first credit pool threshold; obtain a Usage Reporting Rule for the Credit Pool (URR CRPL) from the CP function, wherein the URR CRPL comprises instructions to aggregate service unit usage for all individual URRs for all first RGs, and wherein the URR CRPL further comprises the first credit pool threshold; count the used service units for each individual URRs for the first RGs; and to aggregate the counted service unit usage for all individual URRs for all first RGs.
22. The UP function of claim 21, wherein the instructions are such that the UP function is operative to: obtain an individual URR for at least one second RG from the CP function, wherein the individual URR for the second RG comprises a second credit pool threshold which is the sum of the first credit pool threshold and a second threshold for the second RG; and obtain the URR CRPL and the individual URRs for the first RGs from the CP function with updated instructions and the second credit pool threshold.
22. The UP function of claim 21, wherein the instructions are such that the UP function is operative to: obtain an individual URR for at least one second RG from the CP function, wherein the individual URR for the second RG comprises a second credit pool threshold which is the sum of the first credit pool threshold and a second threshold for the second RG; and obtain the URR CRPL and the individual URRs for the first RGs from the CP function with updated instructions and the second credit pool threshold.
23. The UP function of claim 21, wherein the instructions are such that the UP function is operative to obtain link information in each of the individual URRs, the link information indicating a link between each of the individual URRs and the URR CRPL.
23. The UP function of claim 21, wherein the instructions are such that the UP function is operative to obtain link information in each of the individual URRs, the link information indicating a link between each of the individual URRs and the URR CRPL.
24. The UP function of claim 21, wherein the instructions are such that the UP function is operative to: determine that usage information for the individual URRs and/or the URR CRPL should be generated and provided to the CP function, wherein the usage information indicates service unit usage which has bene used by at least one of the multiple services; generate the usage information for at least one of the individual URRs and the URR CRPL; and provide the generated usage information to the CP function.
24. The UP function of claim 21, wherein the instructions are such that the UP function is operative to: determine that usage information for the individual URRs and/or the URR CRPL should be generated and provided to the CP function, wherein the usage information indicates service unit usage which has been used by at least one of the multiple services; generate the usage information for at least one of the individual URRs and the URR CRPL; and provide the generated usage information to the CP function.
25. The UP function of claim 21, wherein the determining that the usage information should be generated and provided to the CP function is triggered by that the aggregated usage has reached or exceeded a threshold.
25. The UP function of claim 21, wherein the determining that the usage information should be generated and provided to the CP function is triggered by that the aggregated usage has reached or exceeded a threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643